                  Case 2:18-ap-01009-VZ                Doc 27 Filed 11/02/18 Entered 11/02/18 13:57:17               Desc
                                                        Main Document    Page 1 of 36


                       1    BURKE, WILLIAMS & SORENSEN, LLP
                            Richard J. Reynolds, Bar No. 89911
                       2    Rafael R. Garcia-Salgado, Bar No. 283230
                            1851 East First Street, Suite 1550
                       3    Santa Ana, CA 92705-4067
                            Telephone:     949.863.3363
                       4    Facsimile:     949.863.3350

                       5    Attorneys for Creditor
                            TRINITY FINANCIAL SERVICES, LLC
                       6

                       7

                       8
                                                         UNITED STATES BANKRUPTCY COURT
                       9
                                                             CENTRAL DISTRICT OF CALIFORNIA
                  10
                                                                  LOS ANGELES DIVISION
                  11
                           In re                                                  Case No. 2:17-bk-21970-VZ
                  12
                           CARLOS GALVAN MARTINEZ,                                Chapter 13
                  13
                                                Debtor,                           Adversary No. 2:18-ap-01009-VZ
                  14
                           CARLOS GALVAN MARTINEZ,                              DIRECT TESTIMONY OF THIRD-PARTY
                  15                                                            APPRAISER RE: COMPLAINT TO AVOID
                                                Plaintiff,                      JUNIOR LIEN ON PRINCIPAL
                  16                                                            RESIDENCE [11 U.S.C. § 506(d)]
                           v.
                  17                                                            [PRE-TRIAL CONFERENCE]
                           TRINITY FINANCIAL SERVICES, LLC,
                  18                                                            DATE: January 24, 2019
                                                Defendant.                      TIME: 11:00 A.M.
                  19                                                            CTRM: 1368
                  20                I, Michael D. Turner, declare:

                  21                1.      I am a real estate appraiser, State of California License #AR030968. I make this

                  22        declaration based on my own personal knowledge, my education, my training, and my experience

                  23        in the field of real estate appraisal. If called as a witness, I could and would competently testify to

                  24        the facts stated herein.

                  25                2.      On or about September 28, 2018, I was retained by counsel for both Carlos Galvan

                  26        Martinez and Trinity Financial Services, LLC, to examine and appraise a single family residence

                  27        located at 4628 and 4628 ½ St. Elmo Dr., Los Angeles, CA 90019 (the “Property”). Attached as

                  28        Exhibit 1 is a true and correct copy of the Appraisal Report that I prepared with respect to the
B URKE , W ILLIAMS &                                                                   DIRECT TESTIMONY OF THIRD-PARTY
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                            -1-        APPRAISER RE: MOTION TO AVOID JUNIOR
     SANTA A NA                                                                        LIEN
                  Case 2:18-ap-01009-VZ           Doc 27 Filed 11/02/18 Entered 11/02/18 13:57:17                Desc
                                                   Main Document    Page 2 of 36


                       1   Property (the “Appraisal”).

                       2          3.      Based upon my observations, inspection of the Property, and market research, as

                       3   well as my training, my education, and my experience as a residential appraiser, it is my

                       4   professional opinion that the Property had a fair market value of $815,000 as of the parties’

                       5   effective date of October 5, 2018.

                       6          4.      Also, based upon my observations, inspection of the Property, and market

                       7   research, as well as my training, my education, and my experience as a residential appraiser, it is

                       8   my professional opinion that the Property will have a fair market value of $834,982.01 as of the

                       9   confirmation hearing date of March 11, 2019. Attached as Exhibit 2 is a true and correct copy of

                  10       an addendum to the Appraisal showing predicted value of the Property as of the date of the

                  11       confirmation hearing date in this case.

                  12              5.      I have no present or contemplated future interest in the Property. Neither my

                  13       employment nor my compensation for the Appraisal is contingent on the value found. I have no

                  14       familial or personal relationship with either Carlos Galvan Martinez or Trinity Financial Services,

                  15       LLC, other than the preparation of this Appraisal.

                  16

                  17              I declare under penalty of perjury under the laws of the United States of America that the

                  18       foregoing is true and correct.

                  19              Executed on this 2nd day of November, 2018, at Northridge, California.

                  20

                  21
                                                                                Mike Turner
                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &                                                                DIRECT TESTIMONY OF THIRD-PARTY
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                          -2-       APPRAISER RE: MOTION TO AVOID JUNIOR
     SANTA A NA                                                                     LIEN
Case 2:18-ap-01009-VZ   Doc 27 Filed 11/02/18 Entered 11/02/18 13:57:17   Desc
                         Main Document    Page 3 of 36




                        Exhibit 1
                                                                                                  Turner Consulting                                                                                                 Main File No. 0011002
     Case 2:18-ap-01009-VZ                                           Doc 27 Filed 11/02/18 Entered 11/02/18 13:57:17 Desc
                                                                      Main Document    Page 4 of 36          File # 0011002

                                                              APPRAISAL OF REAL PROPERTY


                                                                                             LOCATED AT
                                                                                             4628 St Elmo Dr
                                                                                          Los Angeles, CA 90019
                                                                                          TRACT NO 558 LOT 10




                                                                                                        FOR
                                                                                          Trinity Financial Services




                                                                                   OPINION OF VALUE
                                                                                                       815,000




                                                                                                      AS OF
                                                                                                     10/05/2018




                                                                                 TABLE OF CONTENTS

GP 2-4 Unit .............................................................................................................................................................................................................................................
                                                                                                                                                                                                                       1
GP 2-4 Unit Certifications Addendum ......................................................................................................................................................................................................
                                                                                                                                                                                                                       7
Zip Code Area Market Trends ..................................................................................................................................................................................................................
                                                                                                                                                                                                                       9
Comparative Market Analysis ..................................................................................................................................................................................................................
                                                                                                                                                                                                                       10
Property Detail Report - Page 1 ...............................................................................................................................................................................................................
                                                                                                                                                                                                                       11
Property Detail Report - Page 2 ...............................................................................................................................................................................................................
                                                                                                                                                                                                                       12
Property Detail Report - Page 3 ...............................................................................................................................................................................................................
                                                                                                                                                                                                                       13
Building Sketch .......................................................................................................................................................................................................................................
                                                                                                                                                                                                                       14
Location Map ..........................................................................................................................................................................................................................................
                                                                                                                                                                                                                       15
Market Area Aerial Overview ....................................................................................................................................................................................................................
                                                                                                                                                                                                                       16
Aerial View of the Subject and Surrounding Properties ............................................................................................................................................................................
                                                                                                                                                                                                                       17
Appraisers Experience and Qualifications - Page 1 ..................................................................................................................................................................................
                                                                                                                                                                                                                       18
Appraisers Experience and Qualifications - Page 2 ..................................................................................................................................................................................
                                                                                                                                                                                                                       19
Subject Photos ........................................................................................................................................................................................................................................
                                                                                                                                                                                                                       20
Photograph Addendum ............................................................................................................................................................................................................................
                                                                                                                                                                                                                       21
MLS Data for Sales and Rents Analyzed in this Report - Page 1 ..............................................................................................................................................................
                                                                                                                                                                                                                       22
MLS Data for Sales and Rents Analyzed in this Report - Page 2 ..............................................................................................................................................................
                                                                                                                                                                                                                       23
MLS Data for Sales and Rents Analyzed in this Report - Page 3 ..............................................................................................................................................................
                                                                                                                                                                                                                       24
MLS Data for Sales and Rents Analyzed in this Report - Page 4 ..............................................................................................................................................................
                                                                                                                                                                                                                       25
MLS Data for Sales and Rents Analyzed in this Report - Page 5 ..............................................................................................................................................................
                                                                                                                                                                                                                       26
MLS Data for Sales and Rents Analyzed in this Report - Page 6 ..............................................................................................................................................................
                                                                                                                                                                                                                       27
MLS Data for Sales and Rents Analyzed in this Report - Page 7 ..............................................................................................................................................................
                                                                                                                                                                                                                       28




                                                                                                                                                                                       Serial# BA677C2F
                                                    Form TCVV_LT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                                       esign.alamode.com/verify
                                                                                                                Turner Consulting                                                         Main File No. 0011002        Page # 1 of 28
                                        Case 2:18-ap-01009-VZ                           Doc 27             Filed 11/02/18                    Entered 11/02/18 13:57:17                                 Desc
2-4 UNIT RESIDENTIAL APPRAISAL   REPORT
                        Main Document Page 5 of 36                                                                                                                                File No.: 0011002
                          Property Address: 4628 St Elmo Dr                                                     City: Los Angeles                                              State: CA      Zip Code: 90019
                          County: Los Angeles                                            Legal Description: TRACT NO 558 LOT 10
SUBJECT




                          Assessor's Parcel #: 5071-022-033                                                       Tax Year: 2017            R.E. Taxes: $ 2,988          Special Assessments: $ 0
                          Current Owner of Record:         Martinez Carlos G                                            Borrower (if applicable):
                          Occupant:          Owner         Tenant        Vacant      Project Type:      PUD         Other (describe)                              HOA: $ 0                 per yr.      per mo.
                          Market Area Name: Mid-City                                                                     Map Reference: n/a                               Census Tract: 2184.00
                          The purpose of this appraisal is to develop an opinion of:           Market Value (as defined), or       other type of value (describe)
                          This report reflects the following value (if not Current, see comments):           Current (the Inspection Date is the Effective Date)         Retrospective        Prospective
ASSIGNMENT




                          Approaches developed for this appraisal:           Sales Comparison Approach           Cost Approach          Income Approach (See Reconciliation Comments and Scope of Work)
                          Property Rights Appraised:            Fee Simple           Leasehold        Leased Fee          Other (describe)
                          Intended Use: Establish an opinion of market value of real property in order to provide an asset basis for a bankruptcy proceeding.

                          Intended User(s) (by name or type): Current property owner, representing attorney and associated court.
                          Client:   Trinity Financial Services                                    Address: n/a
                          Appraiser: Michael D Turner                                             Address: 8835 Newcastle Ave, Sherwood Forest, CA 91325-3151
                          Location:             Urban             Suburban         Rural             Predominant           2 - 4 Unit Housing        Present Land Use         Change in Land Use
                          Built up:             Over 75%          25-75%           Under 25%          Occupancy           PRICE              AGE   One-Unit        81 %     Not Likely
MARKET AREA DESCRIPTION




                          Growth rate:          Rapid             Stable           Slow                Owner 95           $(000)             (yrs) 2-4 Unit         2%      Likely *      In Process *
                          Property values:      Increasing        Stable           Declining           Tenant 5            476       Low       1   Multi-Unit      10 % * To:
                          Demand/supply:        Shortage          In Balance       Over Supply         Vacant (0-5%)      8,000 High 114           Comm'l           5%
                          Marketing time:       Under 3 Mos.      3-6 Mos.         Over 6 Mos.         Vacant (>5%)       1,100 Pred          94   Parks, etc       2%
                          Market Area Boundaries, Description, and Market Conditions (including support for the above characteristics and trends):  See market area aerial map for boundaries.
                          Description: A residential community composed of predominately single family conforming homes. The range of property price, age and land use mix is
                          considered typical for a suburban neighborhood in this market area. Education, shopping, recreation, public services, etc. are accessible within the
                          residential community. Centers of employment are within ten miles. "Other" represents public areas such as city parks.

                          Market Conditions: Zip code area market trends data indicate that home values have increased significantly over the past several years (See Zip Code
                          Trend addendum). Where appropriate, a time adjustment has been calculated and applied to the comparable sales based on this data.



                          Dimensions: 50x157                                                                                                   Site Area:                                       7,850 Sq.Ft.
                          Zoning Classification: LARD1.5                                                                                       Description: Restricted Density Multiple Dwelling Zone
                                                                                                 Zoning Compliance:        Legal                   Legal nonconforming (grandfathered)      Illegal       No zoning
                          Are CC&Rs applicable?        Yes        No        Unknown          Have the documents been reviewed?                    Yes      No Ground Rent (if applicable) $              /
                          Comments:
                          Highest & Best Use as improved:         Present use, or            Other use (explain)

                          Actual Use as of Effective Date: Multi-family residential                         Use as appraised in this report: Multi-family residential
                          Summary of Highest & Best Use:    The subject is legally permissible use based on its current zoning. The lot size, shape and land-to-building ratio allow the
                          present structure(s) and indicate a good utilization of the improvements. Based on current market conditions the existing structure(s) as a multi-family
                          residence is its financially feasible and maximally productive use. The highest and best use, as if vacant, would be a similar improvement.
SITE DESCRIPTION




                          Utilities      Public Other     Provider/Description Off-site Improvements Type                 Public Private                             Frontage
                          Electricity                  n/a                     Street        asphalt                                                                 Topography         level
                          Gas                          n/a                         Width       n/a                                                                   Size               see above
                          Water                        n/a                         Surface     asphalt                                                               Shape              rectangular
                          Sanitary Sewer               n/a                     Curb/Gutter concrete                                                                  Drainage           adequate
                          Storm Sewer                  n/a                     Sidewalk      concrete                                                                View               typical residential
                          Telephone                    n/a                     Street Lights yes
                          Multimedia                   n/a                     Alley         none
                          Other site elements:     Inside Lot       Corner Lot    Cul de Sac      Underground Utilities  Other (describe)
                          FEMA Spec'l Flood Hazard Area:      Yes      No FEMA Flood Zone: X                FEMA Map #: 06037C1615F                                                       FEMA Map Date: 09/26/2008
                          Site Comments:  No apparent adverse easements, encroachment, special assessments, or slide areas, etc. negatively affect the subject's value. The
                          appraiser has reviewed the assessor's plat map and aerial imagery (see addenda) but has not reviewed the title policy.




                                                                       Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                                                                                                                                                       Serial# BA677C2F
                                                                        Form GP2-4_LT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                  esign.alamode.com/verify                4/2007
                                                                                                                                                                                                      Main File No. 0011002        Page # 2 of 28
                                                 Case 2:18-ap-01009-VZ                              Doc 27             Filed 11/02/18                    Entered 11/02/18 13:57:17                                   Desc
2-4 UNIT RESIDENTIAL APPRAISAL   REPORT
                        Main Document Page 6 of 36                                                                                                                                             File No.: 0011002
                                  General Description                          Exterior Description               Foundation                                                 Basement                None    Heating
                                  # of Units      2           Accessory Unit   Foundation           concrete      Slab          none                                         Area Sq. Ft.                    Type    unk
                                  # Stories       1         # Bldgs.    1      Exterior Walls       stucco/wood   Crawl Space x                                              % Finished                      Fuel    gas
                                  Type       Det.       Att.                   Roof Surface         comp          Basement none                                              Ceiling         none
                                  Design (Style) detached bungalow             Gutters & Dwnspts. aluminum        Sump Pump                                                  Walls           none                Cooling
                                      Existing      Proposed       Und.Cons.   Window Type          mixed         Dampness                                                   Floor           none                Central yes
DESCRIPTION OF THE IMPROVEMENTS




                                  Actual Age (Yrs.)      79                    Storm/Screens        none          Settlement n/a                                             Outside Entry   none                Other
                                  Effective Age (Yrs.) 35                                                         Infestation n/a
                                  Interior Description                       Appliances     # Attic     None Amenities                                                                                      Car Storage        None
                                  Floors           tile/vinyl                Refrigerator      Stairs        Fireplace(s) # 0                                          Woodstove(s) # 0                     Garage # of cars ( 3 Tot.)
                                  Walls            drywall/paint             Range/Oven 2 Drop Stair         Patio      slab                                                                                 Attach.    1
                                  Trim/Finish      wood/paint                Disposal       2 Scuttle        Deck       none                                                                                 Detach.
                                  Bath Floor       tile/vinyl                Dishwasher        Doorway       Porch covered                                                                                   Blt.-In
                                  Bath Wainscot none                         Fan/Hood       2 Floor          Fence mixed                                                                                    Carport
                                  Doors            hollowcore                Microwave         Heated        Pool       none                                                                                Driveway 2
                                                                             Washer/Dryer      Finished                                                                                                      Surface concrete
                                  Unit # 1 contains:                6 Rooms;              3 Bedrooms;              1 Bath(s);                                   1,193        Sq.Ft. GLA Above Grade
                                                                                                                                                                                                             The Total Gross Building Area
                                  Unit # 2 contains:                5 Rooms;              2 Bedrooms;           1.1 Bath(s);                                      838        Sq.Ft. GLA Above Grade
                                                                                                                                                                                                             for the Subject Property is:
                                  Unit # 3 contains:                  Rooms;                Bedrooms;                  Bath(s);                                              Sq.Ft. GLA Above Grade
                                                                                                                                                                                                                          2,031 Sq.Ft.
                                  Unit # 4 contains:                  Rooms;                Bedrooms;                  Bath(s);                                              Sq.Ft. GLA Above Grade
                                  Additional features:
                                                   The measured living space does not agree with public records. (see addenda) The reason for the discrepancy is unknown. Field
                                  measurements are used in this report as they are deemed to best represent the property characteristics.
                                  Describe the condition of the property (including physical, functional and external obsolescence):
                                                                                                                           The subject appears to be functionally and physically adequate.
                                  Interior amenities and built-ins range from average to above average quality and are in serviceable condition. There are no readily apparent repairs that
                                  would significantly affect market value, however the appraiser is not a home inspector and conclusions are based on a routine walk-through only. Should
                                  significant hidden repair items be disclosed (for example, a home inspection by a qualified expert.) the appraiser reserves the right to amend this report.
                                  The following properties are representative current, similar, and proximate rental properties comparable to the subject property. This analysis is intended to support the
                                  opinion of the market rent for the subject property.
                                        FEATURE                     SUBJECT                      COMPARABLE RENTAL # 1                     COMPARABLE RENTAL # 2                         COMPARABLE RENTAL # 3
                                  Address 4628 St Elmo Dr                                2035 S Palm Grove Ave                      1572 S Ridgeley Dr                           5226 W 20th St
                                            Los Angeles, CA 90019                           Los Angeles, CA 90016                              Los Angeles, CA 90019                             Los Angeles, CA 90016
                                  Proximity to Subject                                      0.36 miles SW                                      0.99 miles W                                      0.90 miles W
                                  Current Monthly Rent      $               n/a                                      $
                                                                                                                    3,963                   $         3,700                  $        3,600
                                  Less: Utilities          –$                                                       –$    0                –$              0                –$              0
                                         Furnishings       –$                                                       –$    0                –$              0                –$              0
                                  Plus: Rent Concess.      +$                                                       +$    0               +$               0               +$               0
                                  Adj. Monthly Rent         $                                                        $
                                                                                                                    3,963                   $         3,700                  $        3,600
                                  Adj. Mo. Rent / GLA       $            /sq.ft.                                     $
                                                                                                                1.74 /sq.ft.                $    2.05 /sq.ft.                $    2.00 /sq.ft.
COMPARABLE RENTAL ANALYSIS




                                  Data Source(s)                                            CRMLS #18354398, DOM 17          CRMLS #18324266, DOM 304         CRMLS #18325150, DOM 71
                                  RENT ADJUSTMENTS               DESCRIPTION                        DESCRIPTION               +/– $ Adjust            DESCRIPTION                +/– $ Adjust            DESCRIPTION                +/– $ Adjust
                                  Rent Control                  Yes    No                          Yes    No                                         Yes    No                                          Yes    No
                                  Lease Date               n/a                              2017/2018                                         2017/2018                                          2017/2018
                                  Location                 interior site                    interior site                                     interior site                                      interior site
                                  Design (Style)           detached bungalow                attached bungalow                                 detached bungalow                                  detached bungalow
                                  Age                      79                               95                                                90                                                 94
                                  Condition                average                          average                                           average                                            average
                                  Total GBA                              2,031 sq.ft.                      2,283 sq.ft.                                      1,804 sq.ft.                                       1,804 sq.ft.
                                  Total # of Units         2                                2                                                 2                                                  2
                                  Total GLA                              2,031 sq.ft.                      2,283 sq.ft.                                      1,804 sq.ft.                                       1,804 sq.ft.
                                  Unit Breakdown           Tot. Bed. Baths    GLA           Tot. Bed. Baths     GLA                           Tot. Bed. Baths     GLA                            Tot. Bed. Baths     GLA
                                                Unit # 1    6   3      1           1,193 5        2        1         1,142                      6    3        1          1,328                    5     2        1         1,204
                                                Unit # 2    5   2     1.1            838 5        2        1         1,141                      4    1        1            476                    4     1        1           600
                                                Unit # 3
                                                Unit # 4




                                  Net Rental Adjustment (Total)                                       +         –     $                                  +         –     $                                  +         –     $
                                  Indicated Monthly Market Rent                                                       $               3,963                              $               3,700                              $              3,600
                                                                                   Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                                                                                                                                                                   Serial# BA677C2F
                                                                                    Form GP2-4_LT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                  esign.alamode.com/verify                4/2007
                                                                                                                                                                                            Main File No. 0011002        Page # 3 of 28
                                            Case 2:18-ap-01009-VZ                         Doc 27             Filed 11/02/18                    Entered 11/02/18 13:57:17                                 Desc
2-4 UNIT RESIDENTIAL APPRAISAL   REPORT
                        Main Document Page 7 of 36                                                                                                                                   File No.: 0011002
                             Analysis of rental data:   All rent comparables are from the subject's general market area and are affected by the same or similar locational influences. All
                             rent comparables have similar market appeal and are given similar weight. No rent concessions were noted. The rental information was obtained from MLS
COMPARABLE RENTALS (cont.)




                             and the appraiser's field survey. There are wide variations in rent rates due to section 8 influence, differing management practices, owner or family
                             occupied units and property condition. It is not uncommon to find that many listings with comments indicating "current rents are below market rates".
                             Research indicates that selling a small income property is one common solution to mismanagement. Because of the prevalence of sales with below market
                             rates is this market sector careful analysis is required to derive a meaningful income approach to market valuation.




                             Rent Schedule: The appraiser must reconcile the applicable indicated monthly market rents to provide an opinion of the market rent for each unit in the subject property.
                                                      Leases                                                  Actual Rents                                                           Opinion of Market Rent
                                                        Lease Dates                                   Per Unit                                    Total                            Per Unit                     Total
                             Unit #          Begin Date             End Date              Unfurnished           Furnished                         Rents               Unfurnished           Furnished           Rents
SUBJECT RENT SCHEDULE




                                 1                 n/a                   n/a           $            1,400 $                                $            1,400      $            2,302 $                    $          2,302
                                 2                 n/a                   n/a           $                0 $                                $                0      $            1,617 $                    $          1,617
                                 3                                                     $                   $                               $                       $                    $                  $
                                 4                                                     $                   $                               $                       $                    $                  $
                             Comments on lease data Month to month leases are Total Actual Monthly Rent                                    $            1,400      Total Gross Monthly Rent                $          3,919
                             typical for the area after the first year's contract.     Other Monthly Income (itemize)                      $                0      Other Monthly Income (itemize)          $
                                                                                       Total Actual Monthly Income                         $            1,400      Total Estimated Monthly Income          $          3,919
                             Utilities included in estimated rents   Electric      Water       Sewer        Gas        Oil                 Trash collection           Multimedia        Telephone       Other none
                             Comments on actual or estimated rents and other monthly income (including personal property)                       Estimated (market) rents are base on a current rent survey of
                             MLS listed properties and appraiser's field notes. Units are typically not furnished.




                             INCOME APPROACH TO VALUE                   The Income Approach was not developed for this appraisal.
                             Gross Rent Multiplier Analysis:
                                                        Address                                     Date                Sale Price            Gross Rent                GRM                               Comments
                             2035 S Palm Grove Ave                                             09/06/2018                    815,000                    3,963                205.65 Comparable one in sales grid.
                             5226 W 20th St                                                    06/22/2018                    700,000                    3,400                205.88 Comparable three in sales grid.
INCOME APPROACH




                             1572 S Ridgeley Dr                                                08/28/2018                    813,000                    3,800                213.95 Comparable two in sales grid.
                             Opinion of Monthly Market Rent $       3,919           X Gross Rent Multiplier          208        =$         815,152            Indicated Value by Income Approach
                             Summary of Income Approach (including support for market rent and GRM):        Data is from the local MLS. They are the most relevant available. Gross Rent
                             Multiplier is the ratio of the price of a real estate investment to its monthly rental income before expenses such as property taxes, insurance, and even
                             utilities when paid by the tenants. Other expenses could include the cost of hiring a property management company. To sum up Gross Rent Multiplier,
                             it is the number of months the property would take to pay for itself in gross received rent. For the investor, a higher GRM (perhaps over 250) is a
                             poorer opportunity, whereas a lower one (perhaps under 180) is better. The GRM is useful for comparing and selecting investment properties where
                             depreciation effects, periodic costs (such as property taxes and insurance) and costs to the investor incurred by a potential renter (such as utilities and
                             repairs) can be expected to be uniform across the properties (either as uniform values or uniform fractions of the gross rental income) or insignificant
                             in comparison to gross rental income. As these costs are also often more difficult to predict than market rental return, the GRM serves as an
                             alternative to a measure of net investment return where such a measure would be difficult to determine.



                             My research       did       did not reveal any prior sales or transfers of the subject property for the three years prior to the effective date of this appraisal.
TRANSFER HISTORY




                             Data Source(s): CoreLogic
                                    1st Prior Subject Sale/Transfer          Analysis of sale/transfer history and/or any current agreement of sale/listing:       Per public records, the Subject has no
                             Date:                                           36-month prior transfer history. 2035 S Palm Grove Ave has no 12-month prior transfer history. 1572 S Ridgeley Dr
                             Price:                                          has no 12-month prior transfer history. 5226 W 20th St has no 12-month prior transfer history.
                             Source(s): CoreLogic
                                    2nd Prior Subject Sale/Transfer
                             Date:
                             Price:
                             Source(s): CoreLogic
                                                                         Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                                                                                                                                                         Serial# BA677C2F
                                                                           Form GP2-4_LT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                 esign.alamode.com/verify                4/2007
                                                                                                                                                                                                    Main File No. 0011002    Page # 4 of 28
                                           Case 2:18-ap-01009-VZ                               Doc 27            Filed 11/02/18                    Entered 11/02/18 13:57:17                                  Desc
2-4 UNIT RESIDENTIAL APPRAISAL   REPORT
                        Main Document Page 8 of 36                                                                                                                      File No.: 0011002
                            SALES COMPARISON APPROACH TO VALUE (if developed)                            The Sales Comparison Approach was not developed for this appraisal.
                            The following properties are representative current, similar, and proximate closed sale properties comparable to the subject property. This analysis is intended to support the
                            opinion of value by the sales comparison approach for the subject property.
                                   FEATURE                         SUBJECT                      COMPARABLE SALE # 1                                COMPARABLE SALE # 2                                  COMPARABLE SALE # 3
                            Address 4628 St Elmo Dr                                   2035 S Palm Grove Ave                              5226 W 20th St                                     1572 S Ridgeley Dr
                                      Los Angeles, CA 90019                           Los Angeles, CA 90016                              Los Angeles, CA 90016                              Los Angeles, CA 90019
                            Proximity to Subject                                      0.36 miles SW                                      0.90 miles W                                       0.99 miles W
                            Sale Price                    $                                                $ 815,000                                          $ 700,000                                          $ 813,000
                            Sale Price/GBA                $               /sq.ft.     $     356.99 /sq.ft.                               $     388.03 /sq.ft.                               $     450.67 /sq.ft.
                            Gross Monthly Rent            $               3,919       $           3,963                                  $           3,400                                  $           3,800
                            Gross Rent Multiplier                                                205.65                                             205.88                                             213.95
                            Price per Unit                $                           $         407,500                                  $         350,000                                  $         406,500
                            Price per Room                $                           $          81,500                                  $          77,778                                  $          81,300
                            Price per Bedroom             $                           $         203,750                                  $         233,333                                  $         203,250
                            Data Source(s)                Inspection/MLS              CRMLS #18354398, DOM 17                            CRMLS #18325150, DOM 71                            CRMLS #18324266, DOM 304
                            Verification Source(s)        Corelogic                   Doc #904123, CoreLogic                             Doc #627695, CoreLogic                             Doc #869882, CoreLogic
                             VALUE ADJUSTMENTS                    DESCRIPTION                 DESCRIPTION             +/– $ Adjust               DESCRIPTION             +/– $ Adjust                DESCRIPTION            +/– $ Adjust
                            Rent Control                          Yes    No                   Yes    No                                          Yes    No                                           Yes    No
                            Sales or Financing                                      arm's length                                     arm's length                                       arm's length
                            Concessions                                             none disclosed                                   none disclosed                                     none disclosed
                            Date of Sale/Time                                       09/06/2018                                +9,000 06/22/2018                                 +21,000 08/28/2018                                +11,000
                            Rights Appraised              Fee Simple                Fee Simple                                       Fee Simple                                         Fee Simple
                            Location                      interior site             interior site                                    interior site                                      interior site
                            Site                          7,850 Sq.Ft.              5799 SqFt                                +16,000 7006 SqFt                                   +7,000 5398 SqFt                                 +20,000
                            View                          typical residential       typical residential                              typical residential                                typical residential
SALES COMPARISON APPROACH




                            Design (Style)                detached bungalow attached bungalow                                        detached bungalow                                  detached bungalow
                            Quality of Construction       average                   average                                          average                                            average
                            Age                           79                        95                                               94                                                 90
                            Condition                     average                   average                                          average                                            good, updated                              -20,000
                            Total GBA                                  2,031 sq.ft.              2,283 sq.ft.                                     1,804 sq.ft.                                       1,804 sq.ft.
                            Total # of Units              2                         2                                                2                                                  2
                            Total GLA                                  2,031 sq.ft.              2,283 sq.ft.                -19,000              1,804 sq.ft.                  +17,000              1,804 sq.ft.                 +17,000
                            Unit Breakdown                 Total Bdrms Baths         Total Bdrms Baths                                Total Bdrms Baths                                  Total Bdrms Baths
                                               Unit # 1       6      3        1           5      2          1                                5      2          1                                6        3         1
                                               Unit # 2       5      2       1.1          5      2          1                                4      1          1                                4        1         1
                                               Unit # 3
                                               Unit # 4
                            Basement & Finished           n/a                         n/a                                                n/a                                                n/a
                            Rooms Below Grade             n/a                         n/a                                                n/a                                                n/a
                            Functional Utility            adequate                    adequate                                           adequate                                           adequate
                            Heating/Cooling               radiant, window             radiant, window                                    radiant, window                                    radiant, window
                            Energy Efficient Items        auto therm                  auto therm                                         auto therm                                         auto therm
                            Parking                       onsite                      onsite                                             onsite                                             onsite
                            Porch/Patio/Deck              porch, patio                porch, patio                                       porch, patio                                       porch, patio




                            Net Adjustment (Total)                                         +        – $                6,000           +          – $     45,000            +         – $              28,000
                            Adjusted Sale Price                                       Net         0.7 %                            Net          6.4 %                  Net          3.4 %
                            of Comparables                                         Gross          5.4 % $           821,000 Gross               6.4 % $  745,000 Gross              8.4 % $          841,000
                            Adjusted Price of Comparables per GBA                $              359.61                         $              412.97               $              466.19
                            Adjusted Price of Comparables per Unit               $             410,500                         $             372,500               $             420,500
                            Adjusted Price of Comparables per Room               $              82,100                         $              82,778               $              84,100
                            Adjusted Price of Comparables per Bedroom            $             205,250                         $             248,333               $             210,250
                            Subject Value Indicators - the appraiser has determined the following value indicators for the subject property:
                            Ind. Val. per GBA $ 413.00               X 2,031 SF GBA = $                    838,803 Ind. Val. per Unit          $ 401,167 X        2        Units      =$             802,334
                            Ind. Val. per Room $ 82,993.00 X               11      Rooms = $               912,923 Ind. Val. per Bedroom $ 220,778.00 X           5        Bedrooms = $            1,103,890
                            The Sales Comparison Approach is continued on the following page. For support of the adjustments to the comparables and the derived Subject Value Indicators, please refer
                            to the Summary of Sales Comparison Approach comments.
                                                                             Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                                                                                                                                                             Serial# BA677C2F
                                                                              Form GP2-4_LT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                  esign.alamode.com/verify                4/2007
                                                                                                                                                                                                    Main File No. 0011002        Page # 5 of 28
                                                  Case 2:18-ap-01009-VZ                           Doc 27             Filed 11/02/18                    Entered 11/02/18 13:57:17                                 Desc
2-4 UNIT RESIDENTIAL APPRAISAL   REPORT
                        Main Document Page 9 of 36                                                                                                                                           File No.: 0011002
                                    Summary of Sales Comparison Approach     In order to identify market conditions for 2-4 unit (small income) properties the appraiser comparable search
                                    began with MLS research for properties sold over the past twelve months, within the boundaries described in the neighborhood section of this report.
                                    This information was analyzed in the Market Area Description section on page one. The search was then narrowed to comparables with the same unit
                                    count or within 20% of the GBA of the subject. Due to the lack of proximate and recent sales the search was then expanded to adjacent neighborhoods
                                    with similar locational amenities. Condition and quality adjustments are made by visual inspection of the exterior and reference to MLS data. They
                                    incorporate varying degrees of amenities, upgrading and renovation. Gross building area (GBA) adjustments are derived though extraction based on
                                    contributory value. Bedrooms and bathrooms adjusted are included in the GBA adjustment. As demonstrated by the range in adjusted values most
                                    sales had a secondary level of superior or inferior features that could not be isolated or supported as line item adjustments.
SALES COMPARISON APPROACH (cont.)




                                    In some cases the gross monthly rents are projected and extrapolated from the rent survey section of this report and MLS data for each comparable
                                    that is deemed reasonable and reliable. This is necessary to due wide rent variations in units subject to rent control, management practices, section 8,
                                    vacant unit(s), owner occupancy and disclosure issues related to verification.

                                    The comparables match or bracket the subject's site area, age, condition, location, amenities and GBA. The subject's estimated value is matched or
                                    bracketed by the actual and adjusted sale prices of the closed sales. Value is derived from the actual sale prices and adjusted values of all the sales
                                    comparables with weighting ranked by lowest net adjustment. While consideration was given to each comparable sale one had lowest net and gross
                                    adjustments. It is deemed most overall similar and was given greatest weight. The appraiser's opinion of reasonable exposure time at the opinion of
                                    market value set forth in this report, for the current market conditions in the subject's neighborhood, is less than 60 days.

                                    Included within the appraisal report is a CMA (Competitive Market Analysis) single line item report (see addenda). The CMA shows a statistical
                                    average of $757,293 for competing properties sold over the prior 12 months. This serves as a reasonableness check against the appraiser's opinion of
                                    market value. The opinion of market value is above the statistical average primarily due to the subject's larger than average site (5,827 vs. 7,853 SqFt)
                                    and ongoing improving market conditions (see Zip Code Trend Addenda).




                                    Indicated Value by Sales Comparison Approach $                  815,000
                                    COST APPROACH TO VALUE (if developed)                        The Cost Approach was not developed for this appraisal.
                                    Provide adequate information for replication of the following cost figures and calculations.
                                    Support for the opinion of site value (summary of comparable land sales or other methods for estimating site value):                       Not required to develop a credible opinion of
                                    value.
COST APPROACH




                                    ESTIMATED          REPRODUCTION OR        REPLACEMENT COST NEW                                        OPINION OF SITE VALUE                                                          =$
                                    Source of cost data:                                                                                  DWELLING                                 Sq.Ft. @ $                            =$
                                    Quality rating from cost service:          Effective date of cost data:                                                                        Sq.Ft. @ $                            =$
                                    Comments on Cost Approach (gross living area calculations, depreciation, etc.):                                                                Sq.Ft. @ $                            =$
                                                                                                                                                                                   Sq.Ft. @ $                            =$
                                                                                                                                                                                   Sq.Ft. @ $                            =$
                                                                                                                                                                                                                         =$
                                                                                                                                          Garage/Carport                     Sq.Ft. @ $                                  =$
                                                                                                                                          Total Estimate of Cost-New                                                     =$
                                                                                                                                          Less               Physical      Functional   External
                                                                                                                                          Depreciation                                                                   =$(                     )
                                                                                                                                          Depreciated Cost of Improvements                                               =$
                                                                                                                                          ''As-is'' Value of Site Improvements                                           =$
                                                                                                                                                                                                                         =$
                                                                                                                                                                                                                         =$
                                    Estimated Remaining Economic Life (if required):                                         60 Years INDICATED VALUE BY COST APPROACH                                                   =$
                                                                                 Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                                                                                                                                                                 Serial# BA677C2F
                                                                                  Form GP2-4_LT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                  esign.alamode.com/verify                4/2007
                                                                                                                                                                                Main File No. 0011002        Page # 6 of 28
                               Case 2:18-ap-01009-VZ                          Doc 27             Filed 11/02/18                    Entered 11/02/18 13:57:17                                 Desc
2-4 UNIT RESIDENTIAL APPRAISAL    REPORT
                        Main Document Page 10 of 36                                                                                                                      File No.: 0011002
                 PROJECT INFORMATION FOR PUDs (if applicable)                        The Subject is part of a Planned Unit Development.
                 Legal Name of Project:
                 Describe common elements and recreational facilities:
PUD




                 Indicated Value by: Sales Comparison Approach $ 815,000                              Income Approach $ 815,152                              Cost Approach (if developed) $
                 Final Reconciliation The sales comparison was given the most weight as it most accurately reflects the reactions of typical investors and sellers in the
                 marketplace. The income approach was developed, however, the rental data for the comparables units was determined to be less reliable due to issues
                 with verification, rent control and a high percentage of owner occupied units. The cost approach was not developed. Issues related to deprecation make it
                 less reliable and therefore not necessary to determine a credible opinion of market value.
RECONCILIATION




                 This appraisal is made       ''as is'',     subject to completion per plans and specifications on the basis of a Hypothetical Condition that the improvements have been
                 completed,        subject to the following repairs or alterations on the basis of a Hypothetical Condition that the repairs or alterations have been completed, subject to
                 the following required inspection based on the Extraordinary Assumption that the condition or deficiency does not require alteration or repair:




                     This report is also subject to other Hypothetical Conditions and/or Extraordinary Assumptions as specified in the attached addenda.
                 Based on the degree of inspection of the subject property, as indicated below, defined Scope of Work, Statement of Assumptions and Limiting Conditions,
                 and Appraiser’s Certifications, my (our) Opinion of the Market Value (or other specified value type), as defined herein, of the real property that is the subject
                 of this report is: $               815,000               , as of:                  10/05/2018                    , which is the effective date of this appraisal.
                 If indicated above, this Opinion of Value is subject to Hypothetical Conditions and/or Extraordinary Assumptions included in this report. See attached addenda.
                 A true and complete copy of this report contains 30 pages, including exhibits which are considered an integral part of the report. This appraisal report may not be
ATTACHMENTS




                 properly understood without reference to the information contained in the complete report.
                 Attached Exhibits:                      Additional Sales                   Comparative Market Analysis        Limiting Cond./Certifications MLS Data Sheets
                        Scope of Work                    Aerial View of Property            Extraordinary Assumptions          Map Addenda                   Photograph Addenda
                        Sketch Addendum                  Appraiser's Qualifications         Hypothetical Conditions            Market Area Aerial Image      Property Detail Report
                        Zip Code Area Market Trends
                 Client Contact:                                                                   Client Name:     Trinity Financial Services
                 E-Mail:                                                                   Address: n/a
                 APPRAISER                                                                                         SUPERVISORY APPRAISER (if required)
                                    esign.alamode.com/verify Serial:BA677C2F                                       or CO-APPRAISER (if applicable)
SIGNATURES




                                                                                                                   Supervisory or
                 Appraiser Name: Michael D Turner                                                                  Co-Appraiser Name:
                 Company: Turner Consulting                                                                        Company:
                 Phone: 818-384-6869                               Fax:                                            Phone:                                            Fax:
                 E-Mail: TurnersAppraisals@Gmail.com                                                               E-Mail:
                 Date of Report (Signature): 10/31/2018                                                            Date of Report (Signature):
                 License or Certification #: AR030968                                     State: CA                License or Certification #:                                                           State:
                 Designation:      Certified Residential Appraiser                                                 Designation:
                 Expiration Date of License or Certification:     06/05/2019                                       Expiration Date of License or Certification:
                 Inspection of Subject:            Interior & Exterior       Exterior Only        None             Inspection of Subject:            Interior & Exterior                   Exterior Only            None
                 Date of Inspection:      10/05/2018                                                               Date of Inspection:
                                                             Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                                                                                                                                             Serial# BA677C2F
                                                              Form GP2-4_LT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                  esign.alamode.com/verify                4/2007
                                                                                                                                                                                 Main File No. 0011002                 Page # 7 of 28

Case     2:18-ap-01009-VZ
 Assumptions,                       Doc 27 Filed
                          Limiting Conditions    11/02/18
                                              & Scope       of WorkEntered 11/02/18
                                                                                  File No.: 13:57:17
                                                                                            0011002
                                                                                                                Desc
  Property Address: 4628 St Elmo Dr Main Document City: Los
                                                         Page
                                                            Angeles11 of 36    State: CA        Zip Code: 90019
    Client:      Trinity Financial Services                              Address:
    Appraiser:      Michael D Turner                                     Address:     8835 Newcastle Ave, Sherwood Forest, CA 91325-3151
    STATEMENT OF ASSUMPTIONS & LIMITING CONDITIONS
    - The appraiser will not be responsible for matters of a legal nature that affect either the property being appraised or the title to it. The appraiser assumes that
    the title is good and marketable and, therefore, will not render any opinions about the title. The property is appraised on the basis of it being under
    responsible ownership.
    - The appraiser may have provided a sketch in the appraisal report to show approximate dimensions of the improvements, and any such sketch is included
    only to assist the reader of the report in visualizing the property and understanding the appraiser's determination of its size. Unless otherwise indicated, a
    Land Survey was not performed.
    - If so indicated, the appraiser has examined the available flood maps that are provided by the Federal Emergency Management Agency (or other data
    sources) and has noted in the appraisal report whether the subject site is located in an identified Special Flood Hazard Area. Because the appraiser is not a
    surveyor, he or she makes no guarantees, express or implied, regarding this determination.
    - The appraiser will not give testimony or appear in court because he or she made an appraisal of the property in question, unless specific arrangements to
    do so have been made beforehand.
    - If the cost approach is included in this appraisal, the appraiser has estimated the value of the land in the cost approach at its highest and best use, and the
    improvements at their contributory value. These separate valuations of the land and improvements must not be used in conjunction with any other appraisal
    and are invalid if they are so used. Unless otherwise specifically indicated, the cost approach value is not an insurance value, and should not be used as
    such.
    - The appraiser has noted in the appraisal report any adverse conditions (including, but not limited to, needed repairs, depreciation, the presence of
    hazardous wastes, toxic substances, etc.) observed during the inspection of the subject property, or that he or she became aware of during the normal
    research involved in performing the appraisal. Unless otherwise stated in the appraisal report, the appraiser has no knowledge of any hidden or unapparent
    conditions of the property, or adverse environmental conditions (including, but not limited to, the presence of hazardous wastes, toxic substances, etc.) that
    would make the property more or less valuable, and has assumed that there are no such conditions and makes no guarantees or warranties, express or
    implied, regarding the condition of the property. The appraiser will not be responsible for any such conditions that do exist or for any engineering or testing
    that might be required to discover whether such conditions exist. Because the appraiser is not an expert in the field of environmental hazards, the appraisal
    report must not be considered as an environmental assessment of the property.
    - The appraiser obtained the information, estimates, and opinions that were expressed in the appraisal report from sources that he or she
    considers to be reliable and believes them to be true and correct. The appraiser does not assume responsibility for the accuracy of such items that were
    furnished by other parties.
    - The appraiser will not disclose the contents of the appraisal report except as provided for in the Uniform Standards of Professional Appraisal Practice, and
    any applicable federal, state or local laws.
    - If this appraisal is indicated as subject to satisfactory completion, repairs, or alterations, the appraiser has based his or her appraisal report
    and valuation conclusion on the assumption that completion of the improvements will be performed in a workmanlike manner.
    - An appraiser's client is the party (or parties) who engage an appraiser in a specific assignment. Any other party acquiring this report from the client does
    not become a party to the appraiser-client relationship. Any persons receiving this appraisal report because of disclosure requirements applicable to the
    appraiser's client do not become intended users of this report unless specifically identified by the client at the time of the assignment.
    - The appraiser's written consent and approval must be obtained before this appraisal report can be conveyed by anyone to the public, through advertising,
    public relations, news, sales, or by means of any other media, or by its inclusion in a private or public database.
    - An appraisal of real property is not a 'home inspection' and should not be construed as such. As part of the valuation process, the appraiser performs a
    non-invasive visual inventory that is not intended to reveal defects or detrimental conditions that are not readily apparent. The presence of such conditions or
    defects could adversely affect the appraiser's opinion of value. Clients with concerns about such potential negative factors are encouraged to engage the
    appropriate type of expert to investigate.
    - Appraiser and Client agree that the following mutual limitation of liability is agreed to in consideration of the fees to be charged and the nature of Appraisers
    services under this Agreement. Appraiser and Client agree that to the fullest extent permitted by applicable law, each party and its Personnel maximum
    aggregate and joint liability to the other party for claims and causes of action relating to this Agreement or to appraisals or other services under this
    Agreement shall be limited to the higher of [$25,000] or the total fees and costs charged by Appraiser for the services that are the subject of the claim(s) or
    cause(s) of action. This limitation of liability extends to all types of claims or causes of action, whether in breach of contract or tort, including without
    limitation claims/causes of action for negligence, professional negligence or negligent misrepresentation on the part of either party or its Personnel, but
    excluding claims/causes of action for intentionally fraudulent conduct, criminal conduct or intentionally caused injury. The Personnel of each party are
    intended third-party beneficiaries of this limitation of liability. Appraiser and Client agree that they each have been free to negotiate different terms than stated
    above or contract with other parties
    - Unless the time frame is shorter under applicable law, any legal action or claim relating to the appraisal or Appraiser's services shall be filed in court (or in
    the applicable arbitration tribunal, if the parties to the dispute have executed an arbitrating agreement) within two (2) years from the date of delivery to the
    Client of the appraisal report to which the claims or causes of action relate or, in the case of acts or conduct after delivery of the report, two (2) years from
    the date of the alleged acts or conduct. The time frame stated in this section shall not be extended by and delay in the discovery or accrual of the underlying
    claims, causes of action or damages. The time frame stated in this section shall apply to non-criminal claims or causes of action of any type.
    -Legal claims or causes of action relating to the appraisal are not transferable or assignable to a third party, except: (i) as the result of a merger,
    consolidation, sale or purchase of a legal entity, (ii) with regard to the collection of a bona fide existing debt for services but then only to the extent of the
    total compensation of the appraisal plus reasonable interest, or (iii) in the case of an appraisal performed in connection with the origination of a mortgage
    loan, as part of the transfer or sale of the mortgage before an event of default on the mortgage or note or its legal equivalent.

    The Scope of Work is the type and extent of research and analyses performed in an appraisal assignment that is required to produce credible assignment
    results, given the nature of the appraisal problem, the specific requirements of the intended user(s) and the intended use of the appraisal report. Reliance
    upon this report, regardless of how acquired, by any party or for any use, other than those specified in this report by the Appraiser, is prohibited. The
    Opinion of Value that is the conclusion of this report is credible only within the context of the Scope of Work, Effective Date, the Date of Report, the
    Intended User(s), the Intended Use, the stated Assumptions and Limiting Conditions, any Hypothetical Conditions and/or Extraordinary Assumptions, and
    the Type of Value, as defined herein. The appraiser, appraisal firm, and related parties assume no obligation, liability, or accountability, and will not be
    responsible for any unauthorized use of this report or its conclusions.




                                                                            Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                                                                                                                                             Serial# BA677C2F
                                              Form GP2-4AD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                                   esign.alamode.com/verify                                1/2007
                                                                                                                                                                                                                      Main File No. 0011002                Page # 8 of 28

Case 2:18-ap-01009-VZ
 Certifications                                                              Doc 27 Filed 11/02/18 Entered 11/02/18     File No.: 13:57:17
                                                                                                                                  0011002
                                                                                                                                                      Desc
              Property Address:       4628 St Elmo Dr                        Main Document City: Los
                                                                                                  Page
                                                                                                     Angeles12 of 36 State: CA        Zip Code: 90019
              Client:       Trinity Financial Services                                                    Address:
              Appraiser:       Michael D Turner                                                           Address:        8835 Newcastle Ave, Sherwood Forest, CA 91325-3151
              APPRAISER'S CERTIFICATION
              I certify that, to the best of my knowledge and belief:
              - The statements of fact contained in this report are true and correct.
              - The credibility of this report, for the stated use by the stated user(s), of the reported analyses, opinions, and conclusions are limited only by
              the reported assumptions and limiting conditions, and are my personal, impartial, and unbiased professional analyses, opinions, and
              conclusions.
              - I have no present or prospective interest in the property that is the subject of this report and no personal interest with respect to the parties
              involved.
              - Unless otherwise indicated, I have performed no services, as an appraiser or in any other capacity, regarding the property that is the subject
              of this report within the three-year period immediately preceding acceptance of this assignment.
              - I have no bias with respect to the property that is the subject of this report or to the parties involved with this assignment.
              - My engagement in this assignment was not contingent upon developing or reporting predetermined results.
              - My compensation for completing this assignment is not contingent upon the development or reporting of a predetermined value or direction
              in value that favors the cause of the client, the amount of the value opinion, the attainment of a stipulated result, or the occurrence of a
              subsequent event directly related to the intended use of this appraisal.
              - With regard to only federally-related real estate transactions: My analyses, opinions, and conclusions were developed, and this report has
              been prepared, in conformity with the Uniform Standards of Professional Appraisal Practice that were in effect at the time this report was
              prepared.
              - I did not base, either partially or completely, my analysis and/or the opinion of value in the appraisal report on the race, color, religion,
              sex, handicap, familial status, or national origin of either the prospective owners or occupants of the subject property, or of the present
              owners or occupants of the properties in the vicinity of the subject property.
              - Unless otherwise indicated, I have made a personal inspection of the property that is the subject of this report.
              - Unless otherwise indicated, no one provided significant real property appraisal assistance to the person(s) signing this certification.

              DEFINITION OF MARKET VALUE *:
              Market value means the most probable price which a property should bring in a competitive and open market under all conditions requisite
              to a fair sale, the buyer and seller each acting prudently and knowledgeably, and assuming the price is not affected by undue stimulus.
              Implicit in this definition is the consummation of a sale as of a specified date and the passing of title from seller to buyer under conditions
              whereby:
              1. Buyer and seller are typically motivated;
              2. Both parties are well informed or well advised and acting in what they consider their own best interests;
              3. A reasonable time is allowed for exposure in the open market;
              4. Payment is made in terms of cash in U.S. dollars or in terms of financial arrangements comparable thereto; and
              5. The price represents the normal consideration for the property sold unaffected by special or creative financing or sales concessions
              granted by anyone associated with the sale.
              * This definition is from regulations published by federal regulatory agencies pursuant to Title XI of the Financial Institutions
              Reform, Recovery, and Enforcement Act (FIRREA) of 1989 between July 5, 1990, and August 24, 1990, by the Federal Reserve System
              (FRS), National Credit Union Administration (NCUA), Federal Deposit Insurance Corporation (FDIC), the Office of Thrift Supervision (OTS),
              and the Office of Comptroller of the Currency (OCC). This definition is also referenced in regulations jointly published by the OCC, OTS,
              FRS, and FDIC on June 7, 1994, and in the Interagency Appraisal and Evaluation Guidelines, dated October 27, 1994.




              Client Contact:                                                                                               Client Name:                 Trinity Financial Services
              E-Mail:                                                                                            Address:
              APPRAISER                esign.alamode.com/verify                      Serial:BA677C2F                                SUPERVISORY APPRAISER (if required)
                                                                                                                                    or CO-APPRAISER (if applicable)
 SIGNATURES




                                                                                                                                    Supervisory or
              Appraiser Name:            Michael D Turner                                                                           Co-Appraiser Name:
              Company:          Turner Consulting                                                                                   Company:
              Phone: 818-384-6869                                 Fax:                                                              Phone:                                                                     Fax:
              E-Mail: TurnersAppraisals@Gmail.com                                                                                   E-Mail:
              Date Report Signed:                      10/31/2018                                                                   Date Report Signed:
              License or Certification #:              AR030968                                        State:      CA               License or Certification #:                                                                                       State:
              Designation:           Certified Residential Appraiser                                                                Designation:
              Expiration Date of License or Certification:        06/05/2019                                                        Expiration Date of License or Certification:
              Inspection of Subject:                Interior & Exterior                Exterior Only                  None          Inspection of Subject:                              Interior & Exterior                        Exterior Only                    None
              Date of Inspection:         10/05/2018                                                                                Date of Inspection:
                                                                                                                Copyright© 2007 by a la mode, inc. This form may be reproduced unmodified without written permission, however, a la mode, inc. must be acknowledged and credited.
                                                                                                                                                                                                                 Serial# BA677C2F
                                                                          Form GP2-4AD - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                                           esign.alamode.com/verify                                1/2007
                                                                                                        Main File No. 0011002    Page # 9 of 28

Case 2:18-ap-01009-VZ    DocZip
                             27 Code
                                  Filed 11/02/18
                                      Area         Entered 11/02/18 13:57:17
                                           Market Trends                                                                            Desc
                         Main Document       Page 13 of 36




                                                                                                      Serial# BA677C2F
                        Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   esign.alamode.com/verify
                                                                                                       Main File No. 0011002   Page # 10 of 28

Case 2:18-ap-01009-VZ    DocComparative
                            27 Filed 11/02/18    Entered 11/02/18 13:57:17
                                        Market Analysis                                                                            Desc
                         Main Document     Page 14 of 36




                                                                                                      Serial# BA677C2F
                        Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   esign.alamode.com/verify
                                                                                                       Main File No. 0011002   Page # 11 of 28

Case 2:18-ap-01009-VZ    DocProperty
                              27 Filed   11/02/18
                                     Detail           Entered
                                            Report - Page 1 11/02/18 13:57:17                                                      Desc
                         Main Document        Page 15 of 36




                                                                                                      Serial# BA677C2F
                        Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   esign.alamode.com/verify
                                                                                                       Main File No. 0011002   Page # 12 of 28

Case 2:18-ap-01009-VZ    DocProperty
                              27 Filed   11/02/18
                                     Detail           Entered
                                            Report - Page 2 11/02/18 13:57:17                                                      Desc
                         Main Document        Page 16 of 36




                                                                                                      Serial# BA677C2F
                        Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   esign.alamode.com/verify
                                                                                                       Main File No. 0011002   Page # 13 of 28

Case 2:18-ap-01009-VZ    DocProperty
                              27 Filed   11/02/18
                                     Detail           Entered
                                            Report - Page 3 11/02/18 13:57:17                                                      Desc
                         Main Document        Page 17 of 36




                                                                                                      Serial# BA677C2F
                        Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   esign.alamode.com/verify
                                                                                                                                                                        Main File No. 0011002   Page # 14 of 28
             Case 2:18-ap-01009-VZ                            Doc 27 Building
                                                                      Filed 11/02/18
                                                                               SketchEntered 11/02/18 13:57:17                                                                      Desc
                                                              Main Document     Page 18 of 36
Client             Trinity Financial Services
Property Address   4628 St Elmo Dr
City               Los Angeles                                              County Los Angeles                                                              State CA     Zip Code 90019
Appraiser          Michael D Turner




                                                                                 30'

                                                                                                                                         10'
                                                                                Bath

                                                                 Bedroom                       Bedroom




                                                                                                                                             1 Car Garage
                                                                                                                              [265 S q ft]
                                                        28'




                                                                                                                        28'
                                                                                                     Dining


                                                                Living Room
                                                                                                Kitchen


                                                                                Entrance                                                 10'

                                                                                 30'

                                                                               Unit Two
                                                                             [838.13 Sq ft]




                                                                            24.5'

                                                                                        Laundry


                                                                Kitchen                                                  Unit One
                                                                                                                        [1193 Sq ft]
                                                                                                        24.5'




                                                                                       Dining




                                                              Bedroom
                                                        46'




                                                                                                        2'
                                                                               Living Room



                                                               Bath
                                                                                                                23.5'




                                                              Bedroom                       Bedroom


                                                                            Entrance
                                                                                2'




                                                                      15'
                                                                                             11.5'




              TOTAL Sketch by a la mode, inc.                               Area Calculations Summary

              Living Area                                                                                                                      Calculation Details
              Unit Two                                                          838.13 Sq ft                                                                            30 × 28      =    840
                                                                                                                                                                        Negative Arc =   1.87

              Unit One                                                         1193 Sq ft                                                                               24.5 × 24.5 = 600.25
                                                                                                                                                                        26.5 × 21.5 = 569.75
                                                                                                                                                                        2 × 11.5    =     23

              Total Living Area (Rounded):                                     2031 Sq ft
              Non-living Area
              1 Car Garage                                                      265 Sq ft                                                                               26.5 × 10   =    265


                                                                                                                                                                       Serial# BA677C2F
                                                Form SKT.BLDSKI - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE                                        esign.alamode.com/verify
                                                                                                                             Main File No. 0011002   Page # 15 of 28
             Case 2:18-ap-01009-VZ                     Doc 27 Location
                                                               Filed 11/02/18
                                                                         Map Entered 11/02/18 13:57:17                                   Desc
                                                       Main Document     Page 19 of 36
Client             Trinity Financial Services
Property Address   4628 St Elmo Dr
City               Los Angeles                                      County Los Angeles                           State CA     Zip Code 90019
Appraiser          Michael D Turner




                                                                                                                            Serial# BA677C2F
                                          Form MAP_LT.LOC - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   esign.alamode.com/verify
                                                                                                       Main File No. 0011002   Page # 16 of 28

Case 2:18-ap-01009-VZ    Doc Market
                             27 Filed
                                    Area11/02/18    Entered 11/02/18 13:57:17
                                         Aerial Overview                                                                           Desc
                         Main Document       Page 20 of 36




                                                                                                      Serial# BA677C2F
                        Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   esign.alamode.com/verify
                                                                                                        Main File No. 0011002   Page # 17 of 28

Case 2:18-ap-01009-VZ    Docof27the Filed
                 Aerial View              11/02/18
                                    Subject          EnteredProperties
                                            and Surrounding   11/02/18 13:57:17                                                     Desc
                          Main Document       Page 21 of 36




                                                                                                       Serial# BA677C2F
                         Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   esign.alamode.com/verify
                                                                                                       Main File No. 0011002   Page # 18 of 28

Case 2:18-ap-01009-VZ   Doc Experience
                  Appraisers 27 Filed 11/02/18     Entered
                                       and Qualifications   11/02/18
                                                          - Page 1   13:57:17                                                      Desc
                        Main Document      Page 22 of 36




                                                                                                      Serial# BA677C2F
                        Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   esign.alamode.com/verify
                                                                                                       Main File No. 0011002   Page # 19 of 28

Case 2:18-ap-01009-VZ   Doc Experience
                  Appraisers 27 Filed 11/02/18     Entered
                                       and Qualifications   11/02/18
                                                          - Page 2   13:57:17                                                      Desc
                        Main Document      Page 23 of 36




                                                                                                      Serial# BA677C2F
                        Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   esign.alamode.com/verify
                                                                                                                                        Main File No. 0011002   Page # 20 of 28

Case 2:18-ap-01009-VZ                             Doc 27 Subject
                                                          Filed 11/02/18
                                                                 Photo PageEntered 11/02/18 13:57:17                                                                Desc
  Client             Trinity Financial Services   Main Document      Page 24 of 36
  Property Address   4628 St Elmo Dr
  City               Los Angeles                                       County   Los Angeles                           State    CA        Zip Code   90019
  Appraiser          Michael D Turner




                                                                                                                                    Subject Front
                                                                                                               4628 St Elmo Dr
                                                                                                               Sales Price
                                                                                                               Gross Living Area      2,031
                                                                                                               Total Rooms            11
                                                                                                               Total Bedrooms         5
                                                                                                               Total Bathrooms        2.1
                                                                                                               Location               interior site
                                                                                                               View                   typical residential
                                                                                                               Site                   7,850 Sq.Ft.
                                                                                                               Quality                average
                                                                                                               Age                    79




                                                                                                                                    Subject Rear




                                                                                                                                Subject Street




                                                                                                                                      Serial# BA677C2F
                                              Form PICPIX.SR - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE          esign.alamode.com/verify
                                                                                                                              Main File No. 0011002   Page # 21 of 28
             Case 2:18-ap-01009-VZ                    DocPhotograph
                                                          27 Filed 11/02/18 Entered 11/02/18 13:57:17
                                                                      Addendum                                                            Desc
                                                      Main Document    Page 25 of 36
Client             Trinity Financial Services
Property Address   4628 St Elmo Dr
City               Los Angeles                                      County Los Angeles                            State CA     Zip Code 90019
Appraiser          Michael D Turner




                                                                                                                             Serial# BA677C2F
                                           Form PIC12_LT - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE     esign.alamode.com/verify
                                                                                                        Main File No. 0011002   Page # 22 of 28

Case 2:18-ap-01009-VZ
             MLS Data forDoc  27andFiled
                          Sales     Rents11/02/18
                                          Analyzed inEntered 11/02/18
                                                      this Report - Page13:57:17
                                                                         1                                                          Desc
                         Main Document       Page 26 of 36




                                                                                                       Serial# BA677C2F
                         Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   esign.alamode.com/verify
                                                                                                        Main File No. 0011002   Page # 23 of 28

Case 2:18-ap-01009-VZ
             MLS Data forDoc  27andFiled
                          Sales     Rents11/02/18
                                          Analyzed inEntered 11/02/18
                                                      this Report - Page13:57:17
                                                                         2                                                          Desc
                         Main Document       Page 27 of 36




                                                                                                       Serial# BA677C2F
                         Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   esign.alamode.com/verify
                                                                                                        Main File No. 0011002   Page # 24 of 28

Case 2:18-ap-01009-VZ
             MLS Data forDoc  27andFiled
                          Sales     Rents11/02/18
                                          Analyzed inEntered 11/02/18
                                                      this Report - Page13:57:17
                                                                         3                                                          Desc
                         Main Document       Page 28 of 36




                                                                                                       Serial# BA677C2F
                         Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   esign.alamode.com/verify
                                                                                                        Main File No. 0011002   Page # 25 of 28

Case 2:18-ap-01009-VZ
             MLS Data forDoc  27andFiled
                          Sales     Rents11/02/18
                                          Analyzed inEntered 11/02/18
                                                      this Report - Page13:57:17
                                                                         4                                                          Desc
                         Main Document       Page 29 of 36




                                                                                                       Serial# BA677C2F
                         Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   esign.alamode.com/verify
                                                                                                        Main File No. 0011002   Page # 26 of 28

Case 2:18-ap-01009-VZ
             MLS Data forDoc  27andFiled
                          Sales     Rents11/02/18
                                          Analyzed inEntered 11/02/18
                                                      this Report - Page13:57:17
                                                                         5                                                          Desc
                         Main Document       Page 30 of 36




                                                                                                       Serial# BA677C2F
                         Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   esign.alamode.com/verify
                                                                                                        Main File No. 0011002   Page # 27 of 28

Case 2:18-ap-01009-VZ
             MLS Data forDoc  27andFiled
                          Sales     Rents11/02/18
                                          Analyzed inEntered 11/02/18
                                                      this Report - Page13:57:17
                                                                         6                                                          Desc
                         Main Document       Page 31 of 36




                                                                                                       Serial# BA677C2F
                         Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   esign.alamode.com/verify
                                                                                                        Main File No. 0011002   Page # 28 of 28

Case 2:18-ap-01009-VZ
             MLS Data forDoc  27andFiled
                          Sales     Rents11/02/18
                                          Analyzed inEntered 11/02/18
                                                      this Report - Page13:57:17
                                                                         7                                                          Desc
                         Main Document       Page 32 of 36




                                                                                                       Serial# BA677C2F
                         Form SCNLGL - "TOTAL" appraisal software by a la mode, inc. - 1-800-ALAMODE   esign.alamode.com/verify
Case 2:18-ap-01009-VZ   Doc 27 Filed 11/02/18 Entered 11/02/18 13:57:17   Desc
                        Main Document    Page 33 of 36




                        Exhibit 2
Case 2:18-ap-01009-VZ          Doc 27 Filed 11/02/18 Entered 11/02/18 13:57:17   Desc
                               Main Document    Page 34 of 36




11/01/2018

RE: 4628 St Elmo Dr Calculated Future Value




Mike Turner




Turners Appraisals

(818)-384-6869
                  Case 2:18-ap-01009-VZ           Doc 27 Filed 11/02/18 Entered 11/02/18 13:57:17                Desc
                                                  Main Document    Page 35 of 36


                       1                          PROOF OF SERVICE OF DOCUMENT
                       2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My
                           business address is: 1851 East First Street, Suite 1550, Santa Ana, California 92705-4067
                       3

                       4   A true and correct copy of the foregoing document entitled (specify): DIRECT TESTIMONY
                           OF APPRAISER RE: COMPLAINT TO AVOID JUNIOR LIEN ON PRINCIPAL
                       5   RESIDENCE [11 U.S.C. § 506(d)]
                           will be served or was served (a) on the judge in chambers in the form and manner required by
                       6   LBR 5005-2(d); and (b) in the manner stated below:

                       7   1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                           Pursuant to controlling General Orders and LBR, the foregoing document will be served by the
                       8   court via NEF and hyperlink to the document. On (date) 11/02/18, I checked the CM/ECF docket
                           for this bankruptcy case or adversary proceeding and determined that the following persons are
                       9   on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
                           below:
                  10
                                 •   Nancy K Curry (TR) TrusteeECFMail@gmail.com
                  11             •   Rafael R Garcia-Salgado rgarcia@bwslaw.com, bantle@bwslaw.com,rjr-
                                     nef@bwslaw.com,jgomez@bwslaw.com
                  12
                                 •   Raymond Perez rperezlaw.ela@gmail.com
                  13             •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                  14                                                                            Service information continued
                                                                                            on attached page
                  15
                           2. SERVED BY UNITED STATES MAIL:
                  16       On (date) 11/02/18, I served the following persons and/or entities at the last known addresses in
                           this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
                  17       sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows.
                           Listing the judge here constitutes a declaration that mailing to the judge will be completed no
                  18       later than 24 hours after the document is filed.

                  19       Debtor:                                           Judge:
                           Carlos Galvan Martinez                            Honorable Vincent P. Zurzolo
                  20       4628 1/2 St. Elmo Dr                              United States Bankruptcy Court
                           Los Angeles, CA 90019                             Central District of California
                  21                                                         Edward R. Roybal Federal Building and
                                                                             Courthouse
                  22                                                         255 E. Temple Street, Suite 1360
                                                                             Los Angeles, CA 90012
                  23
                                                                                                Service information continued
                  24                                                                        on attached page
                  25       ///
                  26       ///
                  27       ///
                  28       ///
B URKE , W ILLIAMS &                                                                DIRECT TESTIMONY OF THIRD-PARTY
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                          -3-       APPRAISER RE: MOTION TO AVOID JUNIOR
     SANTA A NA                                                                     LIEN
                  Case 2:18-ap-01009-VZ           Doc 27 Filed 11/02/18 Entered 11/02/18 13:57:17                 Desc
                                                  Main Document    Page 36 of 36


                       1   3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE
                           TRANSMISSION OR EMAIL (state method for each person or entity served): Pursuant to
                       2   F.R.Civ.P. 5 and/or controlling LBR, on (date)          , I served the following persons and/or
                           entities by personal delivery, overnight mail service, or (for those who consented in writing to
                       3   such service method), by facsimile transmission and/or email as follows. Listing the judge here
                           constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
                       4   completed no later than 24 hours after the document is filed.

                       5
                                                                                                Service information continued
                       6                                                                    on attached page

                       7   I declare under penalty of perjury under the laws of the United States that the foregoing is true
                           and correct.
                       8

                       9   11/02/18             Bernadette C. Antle
                            Date                   Printed Name                                    Signature
                  10

                  11

                  12

                  13

                  14

                  15

                  16

                  17

                  18

                  19
                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
B URKE , W ILLIAMS &                                                                DIRECT TESTIMONY OF THIRD-PARTY
   S ORENS EN , LLP
  ATTO RNEY S AT LAW
                                                                          -4-       APPRAISER RE: MOTION TO AVOID JUNIOR
     SANTA A NA                                                                     LIEN
